UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7393



HARRY DEAN HUNNELL,

                                            Petitioner - Appellant,

          versus


JACK LEE, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-464-7)


Submitted:   January 31, 2000               Decided:   March 7, 2000


Before WILLIAMS and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harry Dean Hunnell, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry Dean Hunnell appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court's

memorandum opinion and find no reversible error.    Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.     See Hunnell v. Lee, No. CA-99-

464-7 (W.D. Va. Sept. 21, 1999).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2